United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 17-3144
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                 Randle Scott Hughley

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                for the Eastern District of Missouri - Cape Girardeau
                                   ____________

                           Submitted: September 24, 2018
                             Filed: November 13, 2018
                                   [Unpublished]
                                   ____________

Before WOLLMAN, KELLY, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      Law enforcement officers were alerted to videos depicting Randle Scott
Hughley receiving oral sex from his then-ten-year-old autistic daughter. Hughley
pleaded guilty to sexual exploitation of a minor in violation of 18 U.S.C. §§ 2251(a)
and 2251(e). Under the U.S. Sentencing Guidelines (Guidelines), Hughley had a
criminal history category of III, a total offense level of 43, and an advisory Guidelines
sentencing range of life imprisonment. The district court1 sentenced him to 360
months’ imprisonment, the maximum term authorized under 18 U.S.C. § 2251(e). He
challenges the procedural and substantive reasonableness of his sentence. We affirm.

       Hughley contends that the district court committed procedural error when it
relied on clearly erroneous facts to impose the 360-month sentence. Although he did
not object at sentencing, Hughley now argues that the record did not support the
court’s speculation that Hughley recorded the sex acts because he intended to either
“relive” or “sell or trade” the videos. We conclude that the court did not plainly err
in making those remarks, because they did not serve as the principal basis for the
court’s sentencing decision. See United States v. Stokes, 750 F.3d 767, 771 (8th Cir.
2014) (standard of review); United States v. Durr, 875 F.3d 419, 421 (8th Cir. 2017)
(upholding a variance as procedurally reasonable despite the court’s speculation as
to facts not in the record because there was no indication that the speculation was a
principal basis for the variance).

       Hughley also argues that the sentence is substantively unreasonable because
the court gave significant weight to an improper factor and failed to give adequate
weight to other appropriate factors. See United States v. Feemster, 572 F.3d 455, 461
(8th Cir. 2009) (en banc) (standard of review). Specifically, Hughley claims that the
court should not have considered convictions for theft and other misdemeanors that
Hughley committed years ago, and that it should have given greater weight to the fact
that he had committed no other sexual offenses. Hughley contends that the court
unfairly speculated when it qualified its statement that he had not previously
committed a sex offense with “at least not to our knowledge.”




      1
       The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri.

                                         -2-
       Our review of the record satisfies us that the district court did not abuse its
discretion in weighing the 18 U.S.C. § 3553(a) factors and imposing the statutory
maximum sentence. The court considered Hughley’s letter and statement to the court,
his sentencing memorandum, and his attorney’s arguments for a lower sentence. The
court articulated the facts that justified a 360-month sentence, including that
Hughley’s multiple theft and marijuana convictions established a pattern of criminal
conduct; that Hughley twice forced a ten-year-old child to perform sex acts; that the
ten-year-old was Hughley’s own daughter; that Hughley violated the trust and love
that a child has for her parent; that Hughley knew that his daughter was autistic; and
that Hughley recorded videos of the sex acts. These facts and considerations
adequately support Hughley’s sentence.

       Finally, we reject Hughley’s argument that his sentence should have been
lighter because the statute contemplates conduct more heinous than his own.

      The sentence is affirmed.
                      ______________________________




                                         -3-